Citation Nr: 0720197	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  04-10 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from March 1963 to February 1967.  Service in Thailand 
during the Vietnam War is indicated by the record. 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa which, in part, denied service connection 
for PTSD.

Issues not on appeal

In the above mentioned March 2003 rating decision, the RO 
denied the veteran's claims of entitlement to service 
connection for ulnar neuropathy, hypertension and a 
depressive disorder.  While the veteran filed a timely notice 
of disagreement as to those issues, he did not perfect his 
appeal with the filing of a substantive appeal (VA form 9).  
Those issues are therefore not before the Board.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].


FINDING OF FACT

A preponderance of the competent medical evidence of record 
does not indicate that the veteran has PTSD. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2006).





REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for PTSD.  
In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated December 4, 2002, including a request for "medical 
evidence of a current disability" and "medical evidence 
showing a reasonable possibility that the disability you now 
have was caused by . . . military service."  

The RO also informed the veteran of VA's duty to assist him 
in the development of his claim in the above-referenced 
December 2002 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining any 
medical records from VA Medical Centers or from the military.  
With respect to private treatment records, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the veteran could complete to 
release private medical records to the VA.  

On June 11, 2003 the RO sent an additional VCAA letter which 
emphasized:  "You must give us enough information about your 
records so that we can request them from the person or agency 
that has them.  If the holder of the records declines to give 
us the records or asks for a fee to provide them, we'll 
notify you of the problem.  It's your responsibility to make 
sure that we receive all requested records that aren't in the 
possession of a Federal department or agency" [Emphasis as 
in the original].

The Board notes that the June 2003 letter stated "please 
send us any additional information or evidence . . . ."  
This complies with the "give us everything you've got" 
provision contained in 38 C.F.R. § 3.159(b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  Furthermore, the December 2002 VCAA letter notified the 
veteran that he must provide medical evidence of a current 
disability.  As discussed in more detail below, his claim is 
being denied on that basis.  The veteran has thus been 
specifically informed to "give us everything you've got" as 
to the crucial element of current disability.  [The veteran 
ultimately did not identify or submit any such evidence to 
the RO.]

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the veteran's service connection claim, 
element (1), veteran status, is not at issue.  Moreover, 
elements (4) and (5), degree of disability and effective 
date, are rendered moot via the RO's denial of service 
connection.  In other words, any lack of advisement as to 
those two elements is meaningless, because a disability 
rating and effective date were not assigned.  The veteran's 
claim of entitlement to service connection was denied based 
on elements (2), existence of a disability, and (3), 
connection between the veteran's service and the claimed 
disability.  
As explained above, he has received proper VCAA notice as to 
his obligations, and those of VA, with respect to those 
crucial elements.  Because as discussed below the Board is 
denying the veteran's claim, elements (4) and (5) remain 
moot.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claim.  Partial VCAA notice was provided by the December 2002 
letter.  The Board is of course aware of the Court's decision 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), which 
appears to stand for the proposition that VCAA notice must be 
sent prior to adjudication of an issue by the RO.  In the 
instant case, the veteran was provided with VCAA notice via 
the December 2002 and June 2003 VCAA letters.  His claim was 
then readjudicated in the January 2004 statement of the case 
(SOC), after he was provided with the opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VCAA notice(s).  Thus, any VCAA notice deficiency has 
been rectified, and there is no prejudice to the veteran in 
proceeding to consider his claims on the merits.

Moreover, the Court held in Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be specifically pled.  In Mayfield, the 
timing-of-notice error was found to be sufficiently remedied 
and cured by subsequent provision of notice by the RO, such 
that the appellant was provided with a meaningful opportunity 
to participate effectively in the processing of her claim by 
VA.  As discussed in the preceding paragraph, the veteran 
received such notice and was given the opportunity to 
respond.  The veteran has pointed to no prejudice resulting 
from the timing of the VCAA notice.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the VA has obtained the veteran's service 
medical and outpatient treatment records, along with his 
service personnel records. 
 
The duty to assist includes providing a medical examination 
or obtaining a medical opinion if such an examination or 
opinion is necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  
Given the facts of this case, the Board finds that an 
examination or medical opinion is not necessary.  As set 
forth in more detail below, the veteran has not provided a 
diagnosis of PTSD.  Lacking such evidence, the Board finds 
that a VA medical examination or opinion is not necessary.

The circumstances presented in this request are distinguished 
from those set forth in Charles v. Principi, 16 Vet. App. 370 
(2002), in which VA was required to obtain a nexus opinion 
when there was acoustic trauma in service and competent 
evidence of a current disability.  Here, there is absolutely 
no evidence of a current disability, and it is the veteran's 
responsibility to provide such.  See 38 U.S.C.A. § 5107(a) 
(West 2002).

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
declined the option of a personal hearing.  

Accordingly, the Board will proceed to a decision.  

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  Additionally, service connection may 
be granted for any disease diagnosed after discharge, when  
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. 
§ 3.303(d) (2006).

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) [service connection may not be granted unless 
a current disability exists].  A "current disability" means 
a disability shown by competent medical evidence to exist.  
See Chelte v. Brown, 10 Vet. App. 268 (1997).

Specific criteria to establish service connection for PTSD

According to VA regulations, entitlement to service  
connection for PTSD requires that three elements be present:  
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by  
medical evidence, between current symptomatology and the 
claimed in service stressors.  See 38 C.F.R. § 3.304(f) 
(2006); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

Analysis

As noted above, service connection for PTSD requires that 
three elements be met: (1) medical evidence diagnosing PTSD; 
(2) combat status or credible supporting evidence that the 
claimed in-service stressors actually occurred; and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressors.  See 38 
C.F.R. § 3.304(f) (2006).

With respect to the first element, a current medical 
diagnosis of PTSD, the evidence of record does not contain a 
diagnosis of PTSD.  In fact, PTSD was specifically ruled out 
during a VA psychology consult in January 2003.  

The Board notes an impression of "traits of PTSD" in a VA 
outpatient treatment report from April 2003.  This cannot be 
used to establish the existence of a current disease or 
disability, since it does not provide a diagnosis but amounts 
to the observation of psychiatric symptoms.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999) [symptoms alone, 
without a diagnosed or identifiable underlying malady or 
condition, do not in and of themselves constitute a 
disability for which service connection may be granted].  The 
Board observes in this connection that the veteran has 
subsequently been diagnosed as having another psychiatric 
disorder, variously diagnosed as adjustment disorder with 
depressed mood or depressive disorder, not PTSD.   

The veteran has been accorded ample opportunity to present 
medical evidence in support of his claim; he has failed to do 
so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].  As was 
alluded to in the Board's VCAA discussion above, the RO 
specifically requested the veteran to submit medical evidence 
of a PTSD diagnosis. 

To the extent that the veteran himself believes that he has 
PTSD, it is now well established that lay persons without 
medical training, such as the veteran, are not competent to 
comment on medical matters such as diagnosis, date of onset 
or cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 491, 494-5 (1992) see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The statements offered in support of the 
veteran's claim by him are not competent medical evidence and 
do not serve to establish the existence of a current 
disability.  

In the absence of any diagnosed disability, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].  Accordingly, 38 C.F.R. § 
3.304(f) element (1) has not been met and the veteran's claim 
fails on this basis. 

The Board will also briefly discuss the remaining two PTSD 
elements, stressors and medical nexus.  

With respect to element (2), combat status or stressor, 
either combat status must be established or non-combat 
stressors must be corroborated.  

The veteran did not receive any decorations or awards 
indicative of combat status.  His service personnel and 
medical records are negative for any indication of combat 
status or combat injuries and his military occupational 
specialty (MOS) was that of a clerk typist, a specialty which 
is not ordinarily associated with combat.  Furthermore, the 
veteran himself is not alleging participation in combat or 
requesting application of the combat presumption. 

Instead, the veteran's alleges that his stressors center 
around his duties as a clerk typist.  In particular, the 
veteran alleges that while in the military he had to type 
orders that would allow for the belongings of deceased 
service members to be processed.  Additionally, the veteran 
states that he typed the order for a flight that crashed over 
Vietnam while containing 26 members of his unit. 

The Board is of course aware that peripheral involvement in 
combat-related incidents may constitute PTSD stressors.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002); see also 
Suozzi v. Brown, 10 Vet. App. 307 (1997).  However, there is 
nothing in the Court's jurisprudence to suggest that the same 
reasoning applies to non-combat situations.  Here, the 
veteran does not contend that he was present; rather, he 
merely learned of the death of his unit members after-the-
fact.  
These alleged stressors hardly qualify as events during such 
service that are "outside of the range of usual human 
experience and that would be markedly distressing to almost 
anyone, such as experiencing an immediate threat to one's 
life or witnessing another person being seriously injured or 
killed." See Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).  
Element (2) of 38 C.F.R. § 3.304(f) is also not met.

In the absence of a diagnosis of PTSD it necessarily follows 
that element (3) of 38 C.F.R. § 3.304(f) is also lacking.  
Indeed, the record does not contain evidence of a medical 
link between the veteran's claimed PTSD and any alleged 
stressors.  Therefore, element (3) is also not met and the 
claim fails on that basis as well. 

Conclusion 

For the reasons set out above, the Board has determined that 
the criteria for the establishment of entitlement to service 
connection for PTSD have not been met.  
A preponderance of the evidence is against the veteran's 
claim.  The benefit sought on appeal is therefore denied.  


ORDER

Entitlement to service connection for PTSD is denied.


____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


